DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/20/19 and 05/04/21. These drawings are accepted.
Response to Amendments
This Action is in response to the amendment filed on 05/04/2021. In the amendment, claims 1, 4 and 11 have been amended and claim 10 have been cancelled. Applicant’s amendments to the drawings have overcome any objections to the drawings and amendments to the claims have overcome the 35 USC 112b and 102 rejections previously set forth in the Non final office action mailed 02/03/21. With respect to the previously presented 35 USC 102 rejections of claims 16-17, they are moot because claims 16-17 have been canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application currently has no claim limitation being interpreted under 35 U.S.C. 112(f).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Mr. Paul Western, on 05/19/21.
The application has been amended as follows:
IN THE CLAIMS:
	In claim 1, line 16 –“the tool assembly actuator” will be amended to --the tool actuator assembly 
	In claim 11, line 5 –“the tool assembly actuator” will be amended to --the tool actuator assembly 
Reason for Allowance
Claims 1-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9 and 11-15, the prior arts fail to disclose, teach, or suggest a teleoperated manipulator system as claimed including the combination of a mounting base, an arm comprises a distal pitch arc portion, a pitch-adjustment actuator, a movable link; a tool AND the tool actuator assembly coupling further comprises a roll-adjustment actuator coupled to drive the tool assembly actuator to rotate around the tool insertion axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Subramanian US20120227531 discloses a telescopic tilting device having a telescopic arm 14 and a tilting unit but Subramanian fails to disclose a mounting base, a tool actuator assembly coupling, a tool actuator assembly which includes a roll-adjustment actuator as claimed.
-	Nowlin US8004229 discloses a telerobotic system having a robotic manipulator (arm) 304 a mounting base 302, a processor 210 to calculate a tool motion, but Nowlin fails to disclose the pitch arc, pitch-adjustment actuator of the arm, a tool actuator assembly coupling, a tool actuator assembly which includes a roll-adjustment actuator as claimed.
-	Hourtash US20140276952 discloses a robotic system having a manipulator arm that includes a plurality of joints, and a base but Hourtash fails to disclose the pitch arc and pitch-adjustment actuator of the arm, a tool actuator assembly coupling, a tool actuator assembly which includes a roll-adjustment actuator as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
/U.N.V./
Examiner
Art Unit 3771